Shaw C. J.
delivered the opinion of the Court. It is argued for the defendant, that as the indictment avers his guilty possession of one hundred pieces of counterfeit coin, this averment must be proved as laid ; and that proof of the like guilty possession of four pieces is not sufficient to warrant a conviction. It is further insisted, that he cannot be convicted on the 15th section of the statute, because he is not proved to have had in his possession ten pieces or over ; and that he cannot be convicted on the 16th as having less than ten pieces, because the indictment is framed on the 15th, charging him with having more than that number.
The Court are all of opinion, that neither of these objections can prevail. As to the first, although the general rule is, that every material averment must be proved, yet it by no means follows, that it is necessary to prove the offence charged, to the whole extent laid. It is quite sufficient to prove so much of the charge as constitutes an offence punishable by law. “ It is invariably enough (says Lord Ellenborough in Rex v. Hunt, 2 Campb. 585) to prove so much of the indictment as shows that the defendant has committed a substantive crime therein specified.” The substance of the crime in the case before us, is the possession of counterfeit coin, with the guilty knowledge and intent indicated, and this is a substantive of-fence, whether the number of pieces be over or under ten. The party was therefore found guilty of the offence stated, though not to the extent laid in the indictment. Rex v. Ellins, Russell & Ryan, 188.
As to the other objection, that the defendant cannot be sentenced upon either section of the statute, we think it is founded upon a mistake of the law. It is not necessary, in an indictment upon a statute, to indicate the particular section or even the particular statute upon which it is founded. It is only necessary to set out in the indictment such facts as bring the case within the provisions of some statute, which was in force when the act was done, and also when the indictment was found. And if the facts, properly laid in the indictment and found by the verdict, show that the act done was a crime punishable by statute, it is sufficient to warrant the t uurt in rendering a judgment.
*526This indictment is sufficient, because charging the defendant with having a hundred pieces of coin, is charging him with having every smaller number included in the larger number. It is charging him with an offence which may be punishaole under either section of the statute, according to the proof. It being competent for the jury, under the rule above stated, to find any number under one hundred, they have rightly found four. It is then well charged, and found by the jury, that the defendant is guilty of the offence punishable by the 16th section of the statute.
The Court can perceive no good ground to distinguish this from the common case of larceny. The statute distinguishes m the punishment, between stealing goods over and under the value of one hundred dollars. We think it is the constant practice, where the value laid is over one hundred dollars, to permit the jury, if they find the larceny proved in all other respects, but the value under one hundred dollars, so to specify in their verdict, and then the convict is sentenced in the same manner as if the indictment had laid the value under one hundred dollars.

Motion overruled.